Title: From Joseph Stanton to James Madison, 22 December 1806
From: Stanton, Joseph
To: Madison, James


                        
                            Sir
                            
                     
                                Washington City decr. 22nd 1806
                            
                        
                        I herewith Transmit, for your Consideration The inclosed Letters Recomending Mr. Wm S. Shaw as a suitable person for Consul of the Island of Medeira—I am not personally acquainted with the Gentleman, But am with his two Recomenders the Robinsons, they are Respectable Merchants of the City of New York, which Induces me to Join them in Soliciting your Interest for this appointment
                  I am with assurances of great Regard and Esteem your Humb Servt 
                                            
                            
                            Jos: Stanton
                     
                        
                  
                     the above Gentlemen are friends to Our Government & Constitution
                     
                        [Note by TJ on verso:]
                     before the reciept of this letter, to wit in the morning of the same day (Dec. 23.) the nomination of J L.
                            Cathcart had been sent to the Senate.
                  
               